Citation Nr: 0629587	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946 
and from September 1947 to April 1960.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which denied entitlement to service connection for the 
cause of the veteran's death, including DIC under 38 U.S.C.A. 
§ 1318.  In September 2003, a hearing was held at the RO 
before the undersigned acting Veterans Law Judge, at which 
time the appellant raised the issue of entitlement to DIC 
under 38 U.S.C.A. § 1151.  The Board remanded the appeal for 
additional development in April 2004.  In February 2006, the 
RO adjudicated and denied the inextricably intertwined claim 
for DIC benefits under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on May 17, 
1998 is shown to have been the result of cardiac arrest due 
to myocardial infarction due to hypertensive cardiovascular 
disease.  

3.  The veteran's hypertensive cardiovascular disease was 
first clinically demonstrated many years after service, and 
there is no probative evidence of a causal connection between 
the veteran's cardiovascular disease and military service or 
any incident therein.  

4.  At the time of death, the veteran's service-connected 
disabilities included residuals of fracture of the right 
(major) carponavicular with arthritis, rated 50 percent 
disabling; low back strain with degenerative joint disease 
and degenerative disc disease, rated 40 percent disabling; 
bilateral claw toes with calluses, rated 30 percent 
disabling; post-operative left knee disability, rated 10 
percent disabling, and deviated nasal septum and fungus 
infection of the toes, each rated noncompensably disabling.  
The combined rating was 80 percent from October 26, 1990.  
The veteran was also in receipt of a total rating for 
compensation purposes based on individual unemployability 
from October 26, 1990.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  

6.  The veteran's service-connected disabilities were not 
continuously rated totally disabling, nor was he in receipt 
of an unemployability rating for 10 years prior to his death.  

7.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or the result of an event not reasonably 
foreseeable.  

CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.22, 3.159, 3.312 (2006).  

3.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1151 are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.22, 3.159, 3.312, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist provisions 
in the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  The VCAA and the implementing 
regulations redefine the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  It also includes new notification provisions.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In this case, the April 2004 Board remand and a letter dated 
in August 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the appellant's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claims were readjudicated, and the 
appellant was provided all pertinent laws and regulations in 
the February 2006 supplemental statement of the case.  The 
appellant was notified of the evidence that was needed to 
substantiate her claims and that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims and to submit any evidence in her possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by the appellant have been 
obtained and associated with the claims file.  The RO 
obtained a VA medical opinion in development of the claim, 
and the record has been supplemented with other VA clinical 
records.  The RO also obtained copies of all of the veteran's 
records from the Social Security Administration (SSA).  In 
addition, pursuant to Board remand in April 2004 the RO 
sought to locate all available VA medical records from 1981 
to the present.  The RO obtained information from VA medical 
centers that confirmed either that no additional records had 
been located or that all available records had been provided.  
Thus the Board finds the development is adequate when read in 
its entirety, and that it satisfied the directives in the 
remand orders and the obligations established in the VCAA.  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as cardiovascular disease, including 
hypertension, if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

Factual Background

The evidence of record showed that the veteran was in a VA 
long-term care facility when he expired on May 17, 1998.  The 
certified cause of death was the result of cardiac arrest due 
to myocardial infarction due to hypertensive cardiovascular 
disease.  

The appellant has made several contentions regarding the 
cause of the veteran's death, none of which have been clearly 
articulated.  In essence, it would appear that the appellant 
argues that service connection should be established for the 
cause of the veteran's death because he had a number of 
disabilities, all of which were in some way related to 
service.  In the alternative, she asserts that his death was 
the fault of medical treatment, or the lack thereof, by VA.  
In a letter received in March 1999, the appellant asserted 
that the veteran's death was caused by diabetes which he had 
in service.  At the personal hearing in September 2003, she 
testified that while his death was attributed to a myocardial 
infarction, someone at the funeral home told her that he died 
of pneumonia.  She asserted that the veteran was service-
connected for mitral valve prolapse, and that some of his 
service medical records were missing.  The appellant also 
testified that the veteran was not given proper medical care 
by VA and that no attempt was made to resuscitate him at the 
time of his fatal heart attack.  

In April 2004, the Board remanded the appeal, in part, to 
afford the appellant an opportunity to submit additional 
evidence to support her contentions.  The RO also undertook 
additional steps to obtain all of the veteran's service 
medical records, all VA medical records, including any 
terminal hospital reports, and any records pertaining to the 
veteran from the SSA.  The claims file was also forwarded to 
a VA medical expert for review of the file to determine 
whether there was any act or omission by any VA personnel 
which may have played any role in the veteran's demise.  

Although the appellant provided VA with completed 
Authorization and Consent forms to obtain medical records 
from two private doctors she asserted had records pertinent 
to her claim, no response to requests for records was 
received from either doctor.  The appellant was notified of 
the negative response and informed that it was ultimately her 
responsibility to obtain and provide that information to VA.  
(See March 2005 letter).  The appellant did not respond to 
the notification letter or provide any additional evidence.  

Additional records received from the SSA in May 2005, 
included an April 1987 favorable disability determination 
showing that the veteran was totally disabled from September 
30, 1985, due to diabetic neuropathy, atherosclerotic heart 
disease, essential hypertension, anxiety neurosis, and 
chronic obstructive pulmonary disease (all nonservice 
connected disabilities).  The enclosed medical reports 
included a January 1984 private medical report showing a 
history of diabetes mellitus for about five years, with pain 
and discoloration in his toes beginning in December 1982.  
Additional records showed that the veteran was evaluated in 
April 1986 for shortness of breath and palpitations.  
Diagnostic testing and cardiac catheterization at that time, 
revealed severe triple vessel heart disease.  Another note in 
June 1986 indicated that the veteran was a heavy smoker, 
obese, and had hypertension and diabetes.  The records also 
included an August 1986 letter from Dr. Dorman to the effect 
that he had treated the veteran for diabetes since 1984.  

Additional medical records, including some duplicate reports 
were received from Palo Alto (printed at San Jose VAMC) and 
VAMC Houston in October and December 2004, respectively.  The 
VAMC Houston records showed treatment from 1981 to 1983, 
primarily for detoxification due to alcoholism.  An EKG in 
August 1981 was essentially normal and showed no evidence of 
any cardiovascular disorder.  In October 1981, the veteran 
denied any history of heart disease and reported that he had 
diabetes and was taking medication.  A note in November 1981 
indicated borderline diabetes which was well controlled with 
diet and "Orinase."  A response from VAMC Little Rock, 
Arkansas in October 2004 was to the effect that the veteran 
was not treated at that facility in 1988.  

The medical records from Palo Alto showed treatment from 1995 
to the time of the veteran's death in 1998.  A terminal 
report in May 1998 indicated that the veteran had been 
transferred for long-term nursing care from the acute 
division at Palo Alto in June 1997.  The veteran was unable 
to speak or use his right side and it was difficult to 
understand when he was in true distress or simply irritated.  
The report indicated that there were no objective changes of 
consequence during the first few months of residence, but 
that in the last three months he had several episodes of 
dyspnea, tachypnea, tachycardia, and apparent distress.  On a 
recent episode, there was a drop in his blood pressure and 
EKG changes of extensive anterior ischemia.  The veteran 
refused to be transferred to the VA hospital for medical care 
and physically resisted the ambulance crew.  He insisted on 
being out of bed and smoking until his final hours.  It was 
on a similar episode of dyspnea and tachycardia that his 
vital signs ceased rather abruptly, and he expired.  

The claims file was reviewed by a VA medical expert for the 
specific purpose of determining whether the veteran sustained 
additional disability or death as a result VA medical care or 
the absence thereof.  The examiner indicated that he had 
reviewed the entire claims file and noted that the file 
contained very few clinical notes pertaining to the veteran's 
period of care at the terminal facility.  However, the 
physician indicated that he had access to and reviewed the 
clinical notes by vascular surgery, pathology, and the 
veteran's attending physician from the computerized medical 
records from that facility, and included a detailed 
description of the veteran's medical history, including a 
discussion of the objective findings from the autopsy report.  
The examiner indicated that he found no evidence in the 
record that a valid "Do Not Resuscitate (DNR)" order had 
been executed, nor was there any indication whether an 
attempt was made to resuscitate the veteran at the time of 
his fatal myocardial infarction.  

The autopsy pathology report showed severe systemic 
arteriosclerosis involving the coronary arteries and 
abdominal aorta.  There were significant levels of stenosis 
of the major arteries with evidence of remote myocardial 
infarction involving the anterior septum.  Additional 
findings included bilateral pneumonia, more severe in the 
right lung.  The examiner opined that the presence or absence 
of resuscitation efforts in this particular case would have 
made no difference in the outcome.  He noted that 
resuscitation efforts in such multiple compromised persons 
are frequently not successful.  In this case, given the 
veteran's severe cerebrovascular disease, manifested by 
multiple previous cerebral infarcts, he opined that 
resuscitation efforts would more likely than not have failed 
to return the veteran to his pre-arrest condition, and that 
any efforts would have been futile.  The examiner concluded 
that it was more likely than not that the veteran's death was 
a result of the natural progress of his multiple serious 
medical conditions, and that his death would not have been 
prevented by advanced medical resuscitation efforts.  



Analysis

While the appellant contends that the veteran's death was 
related to service or, in the alternative, was the result of 
improper or negligent treatment by VA, she has provided no 
competent or probative evidence to substantiate her 
assertions.  Concerning her claim that some of the veteran's 
service medical records are missing, the Board notes that a 
response from the National Personal Records Center (NPRC) in 
February 2005 was to the effect that all of the veteran's 
service medical records were forwarded to the RO in 1961.  On 
review of the claims file, it appears that all of the 
veteran's service medical records have been obtained.  The 
service medical records show treatment for various maladies 
on numerous occasions from 1943 to 1946 and from 1947 to 
1960, and include his enlistment and separation examinations.  
The appellant has not specified what records she believes are 
missing, other than to assert that the veteran's first wife 
told her that he had been treated for foot problems in 
service.  

As indicated above, the service medical records do not show 
any evidence of hypertension or any other cardiovascular 
abnormalities in service or until many years thereafter.  The 
veteran was not service-connected for mitral valve prolapse 
or any other cardiovascular disorder, nor was there any 
evidence that he had diabetes in service.  In light of the 
discussion above, the Board finds no merit to the appellant's 
assertion that the veteran's service medical records are 
incomplete.  

It appears that the appellant argues that the veteran's 
treatment for foot problems in service was the initial 
manifestation of diabetes.  Notwithstanding the fact that 
diabetes was not shown to have played any role in the 
veteran's death, the service medical records do not show any 
treatment or diagnosis of diabetes, nor has the appellant 
provided any competent evidence that the veteran had diabetes 
in service or in the first post service year.  Moreover, the 
Board notes that the veteran testified at a person hearing in 
1986 that he did not have any symptoms of diabetes within the 
first year of discharge from service or until some 10 years 
or more after service.  At that time, the appellant testified 
that she had no knowledge of the veteran's problems in 
service and had only observed him on one occasion shortly 
after he returned home from service, at which time the 
veteran was very thirsty.  She was not married to the veteran 
and had no knowledge about his medical condition until many 
years later.  She testified that the veteran was treated by 
two private doctors shortly after service, and that they told 
him that he was not diabetic, but told him to lose weight.  
She said that she got her information from reading reports by 
a Dr. A., who first treated the veteran in the early 1970's.  
As to the private medical records, VA was unsuccessful in its 
attempt to obtain information from Dr. A. or from other 
private sources identified by the appellant.  The appellant 
was notified of the negative response and was given an 
opportunity to obtain the evidence and forwarded it to VA for 
consideration.  To date, no evidence has been received from 
the appellant.  

As to her assertion that the veteran's death was accelerated 
by the failure of VA personnel to attempt resuscitation, the 
Board finds no evidence to support that contention.  The 
medical evidence showed that the veteran had severe heart 
disease, diabetes, and respiratory problems, apparently due 
to pneumonia at the time of his death.  Nonetheless, he 
continued to smoke, resisted medical treatment and refused to 
be transferred to a VA hospital for proper medical care at or 
near the time of his fatal heart attack.  The evidence of 
record indicated that his final myocardial infarction, the 
last of several, was sudden and fatal, and that no attempt 
was made to resuscitate.  

A VA medical expert, after reviewing the entire claims file 
and the computerized medical records from the terminal VA 
facility, concluded that there was no evidence to suggest 
that VA care or lack thereof, played any role in the 
veteran's death.  The Board is cognizant of the fact that 
additional medical reports were not in the claims file when 
the medical expert opinion was rendered.  However, the 
pertinent evidence reviewed by the medical expert from the 
computerized medical records in June 2004 included the same 
information contained in the subsequently obtained reports.  
That is, the subsequently obtained reports did not offer any 
additional pertinent information that was not available to 
the VA medical expert in June 2004, and merely supplemented 
the record.  The additional medical records from the SSA and 
from other VA facilities pertained to medical treatment in 
1980's and was not relevant to the question concerning the 
cause of the veteran's death.  Thus, the Board finds that the 
absence of these records in the file when it was reviewed by 
the medical expert was harmless error and would not have had 
any material affect on the question of the medical care or 
lack thereof, provided to the veteran at the time of his 
fatal myocardial infarction in 1998.  In the absence of 
competent medical evidence to the contrary, the Board finds 
that reliance on the VA medical expert opinion is warranted 
in this case.  See Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

While the appellant may well believe that the veteran's death 
was related to service or to negligence on the part of VA, 
she has not provided any competent medical evidence to 
support her claim.  The appellant, as a layperson, is not 
competent to make this judgment.  When an opinion requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  

DIC Pursuant to 38 U.S.C.A. § 1318

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  (1)  The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to received (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either:  (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding his death.  38 
U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of l0 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the veteran was continuously rated totally 
disabled due to his service-connected disabilities or by 
reason of unemployability for a period of 10 years or more at 
the time of his death.  While the evidence shows that the 
veteran was found to be unemployable by the SSA since 1985, 
the evidence does not show that his unemployability was 
related to any of his service-connected disabilities.  The 
veteran was in receipt of a total unemployability rating by 
VA since 1990; however, it was less than the 10 years 
required for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  Thus, by operation of law, entitlement to dependency 
and indemnity death benefits under the provisions of 
38 U.S.C.A. § 1318(b) cannot be established.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

DIC Pursuant to 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.361(b).  Compensation will not be 
payable for the continuance or natural progress of diseases 
or injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(c)(2).  

The medical evidence showed that the veteran had numerous 
medical problems, including severe heart disease, multiple 
myocardial infarctions, and significant respiratory problems 
at the time of his death.  He resisted medical treatment and 
refused to be transferred to a VA hospital for proper medical 
care when he was in distress at or near the time of his fatal 
heart attack, and refused to stop smoking despite his 
significant medical problems.  The evidence indicated that 
his final myocardial infarction was sudden and fatal, and 
that no attempt was made to resuscitate.  

The claims file and the computerized medical records from the 
terminal VA facility were reviewed by a VA medical expert, 
who concluded that there was no evidence to suggest that VA 
care or lack thereof, played any role in the veteran's death.  
The medical expert provided a detailed description of the 
veteran's medical history, reviewed the autopsy report and 
the report by the veteran's attending physician.  He opined 
that the presence or absence of resuscitation efforts in this 
particular case would have made no difference in the outcome 
and that any efforts probably would have been futile.  The 
examiner concluded that it was more likely than not that the 
veteran's death was a result of the natural progress of his 
multiple serious medical conditions, and that his death would 
not have been prevented by advanced medical resuscitation 
efforts.  Thus, there is no reasonable question presented of 
an unforeseeable event as the cause of death.  38 C.F.R. 
§ 3.361(d)(1), (2).  The VA medical opinion is viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words that read fairly do not offer 
support for the claim under the applicable law and 
regulations.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).

The Board finds the medical expert opinion persuasive as it 
was based on a longitudinal review of the entire record, and 
included a discussion and analysis of all relevant facts.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Moreover, 
the appellant has presented no competent evidence to dispute 
the opinion or any evidence to support her assertions that 
the veteran's death was the result of negligence, substandard 
care on the part of VA, or was an unforeseeable event.  

The appellant, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, her opinion that the veteran's death 
was caused by VA treatment is of no probative value.  

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable in 
connection with VA medical treatment in May 1998.  
Consequently, the Board finds no basis to grant DIC benefits 
under the provisions of 38 U.S.C.A. §§ 1151 or 1318.  
Accordingly, the claim is denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, is denied.  



____________________________________________
Mark J. Swiatek
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


